NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YUHUA ZHANG,                                    No.    15-73577

                Petitioner,                     Agency No. A089-884-717

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 8, 2022**
                                Pasadena, California

Before: WARDLAW and HURWITZ, Circuit Judges, and ROSENTHAL,***
District Judge.

      Yuhua Zhang, a native and citizen of China, petitions for review of a Board

of Immigration Appeals (BIA) decision dismissing his appeal of an order of an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Lee H. Rosenthal, Chief United States District Judge
for the Southern District of Texas, sitting by designation.
Immigration Judge (IJ) denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT). We have

jurisdiction under 8 U.S.C. § 1252 and deny the petition.

       1. Substantial evidence supports the agency’s adverse credibility

determination. The agency provided “specific and cogent” reasons for finding

Zhang’s testimony lacked credibility. Silva-Pereira v. Lynch, 827 F.3d 1176, 1185

(9th Cir. 2016); see also 8 U.S.C. § 1158(b)(1)(B)(iii). Zhang’s testimony

contained numerous discrepancies, including inconsistencies about the date of his

initial detention in 1994, whether his wife was subjected to a forced abortion or a

forced sterilization, whether he paid a fine to family planning officials, why his

land certificate was taken away, whether he sought medical treatment after being

beaten by police, and when and how he began practicing Christianity. See

Zamanov v. Holder, 649 F.3d 969, 973 (9th Cir. 2011) (“Material alterations in the

applicant’s account of persecution are sufficient to support an adverse credibility

finding.”); see also Li v. Garland, 13 F.4th 954, 959 (9th Cir. 2021)

(“Inconsistencies that form the basis of an adverse credibility determination no

longer need to go to the heart of a petitioner’s claim . . . .”).

       2. The IJ properly concluded that the corroborating evidence that Zhang

submitted, an unsigned form letter from Zhang’s church in the U.S. and several

U.S. State Department reports on religious freedom in China, was insufficient to


                                            2
support his claims. Without more, “generalized evidence of violence . . . is

insufficient” to establish eligibility for CAT relief. Delgado-Ortiz v. Holder, 600

F.3d 1148, 1152 (9th Cir. 2010).

      PETITION DENIED.




                                         3